DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.

Priority
The current application claims priority to U.S. Provisional Application No. 62/294,142.  A review of the priority application indicates that there is not support for the newly added claim language of, “the therapeutic element includes a looped support structure defining a flattened shape.”  Further, there is no support for the newly added claim language of the therapeutic element having dimensions wherein, “the vertical dimension being greater than the lateral dimension.”  Specifically, U.S. 62/294,142 only teaches a linear ablation element 4/39 that has a circular cross-section such that the vertical dimension and the lateral dimension are the same, as can be seen in FIGS. 5a and b of the provisional application. Therefore, claims 1 and 34 and all dependent claims thereof will be treated with the priority date of 02/13/2017.

Status of Claims
Applicant’s amendment filed 08/27/2021 has been entered.  Claims 1-9, 11-12, 14-17, 19-22, 24-39, and 41-57 are pending, claims 8, 13 ,14, 16, 17, 27-30, 35-39, and 41-53 are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 15, 19, 24, 26, 31, 33, 34, and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner (U.S. 2010/0016659) in view of Saadat (U.S. 2015/0164571).
With respect to claim 1, Weitzner teaches a single handheld integrated therapy and imaging device, the device comprising:
a handle including a handle housing (actuation device, para [0031]);
a working cannula (34) extending from the opening of the handle housing wherein an axis of the working cannula extends between a proximal portion of the working cannula at the opening of the handle housing and a distal portion of the working cannula (para [0031]);
a therapeutic element (32) coupled to the distal portion of the working cannula (FIG. 2 for example);
an imaging cannula (15) external to the handle housing (FIG. 1 for example) and coupled to the working cannula externally of the handle housing via one or more couplers (36);

an articulating region (18) operably coupled to the imaging assembly and configured to articulate the imaging assembly relative to an axis of insertion of the working cannula into a nasal cavity (para [0048]), 
wherein the imaging assembly is arranged proximally from the therapeutic element (FIG. 2 for example).
However, Weitzner does not teach the therapeutic element includes a looped structure.
With respect to claim 1, Saadat teaches a therapy and imaging system, the system comprising:
a handle (23) including a handle housing with an opening (FIG. 2, wherein the housing has an opening to connect to the proximal end of the shaft 27);
a working cannula (20) extending from the opening of the handle housing wherein an axis of the working cannula extends between a proximal portion of the working cannula at the opening of the handle housing and a distal portion of the working cannula (FIG. 2);
a therapeutic element (80,82) coupled to the distal portion of the working cannula (FIG. 6A), wherein the therapeutic element includes a looped support structure (82) defining a flattened shape (FIG. 6C) with profile dimensions including (i) an axial dimension along the axis of the hollow elongated cannula (FIG. 6B, Y-axis), (ii) a vertical dimension perpendicular to the axial dimension (FIG. 6C), and (iii) a lateral dimension perpendicular to the axial dimension and the vertical dimension (FIG. 6B, X-axis), the vertical dimension being greater than the lateral dimension (FIG. 6B,C),
an imaging cannula (126) external to the handle housing (FIG. 9 for example);
an imaging assembly disposed on the imaging cannula and configured to provide visualization of the therapeutic element (para [0073], FIG. 9); and

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Weitzner to utilize the looped therapeutic element of Saadat because Weitzner teaches the end effector can include any medical instrument that may be used with the endoscope (para [0032] of Weitzner) and the looped structure of Saadat provides a means of ablating regions of tissue (para [0002]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the size of the imaging assembly of Weitzner to utilize the dimensions of Saadat because Weitzner teaches the system can be applied to any endoscope application known in the art (para [0025] of Weitzner).
With respect to claim 11, Weitzman teaches the articulating region is configured to vertically, axially, laterally, and/or rotationally translate the imaging assembly by user operation (para [0048]).
With respect to claim 12, Weitzner teaches the imaging assembly includes a detector4 and a light element (para [0027]).
With respect to claim 15, Weitzner teaches the imaging assembly comprises a detector and a light element that are off-axis with respect to each other (para [0027] teaches the lumens 20 include illumination and viewing lumens, FIG. 2 shows that the lumens 20 are off-axis with respect to one another).
With respect to claim 19, Weitzner teaches the imaging assembly is vertically stacked relative to the working cannula (FIG. 2) so as to protect the imaging assembly from engagement with the nasal tissue during insertion (intended use).
With respect to claim 24, Saadat et al. teaches the therapeutic element comprises at least one of a cryo-ablation element, a radiofrequency ablation element, an ultrasonic ablation 
With respect to claim 26, Saadat the therapeutic element comprises an expandable structure (80) which is expandable from a deflated configuration (FIG. 6C) to an expanded configuration (FIG. 6D), the looped support structure supporting the expandable structure (FIG 6C).
With respect to claim 31, Weitzner teaches an analogous therapy and imaging device comprising at least one port configured to direct a fluid or other agent into the nasal cavity and/or suction a fluid or other agent from the nasal cavity (para [0027]-[0029]).
With respect to claim 33, Weitzner teaches the at least one port is disposed on the imaging assembly (para [0027]-[0029]).
With respect to claim 34, Weitzner teaches a single handheld integrated therapy and imaging device, the device comprising:
a handle including a handle housing (actuation device, para [0031]);
a working cannula (34) extending from the opening of the handle housing wherein an axis of the working cannula extends between a proximal portion of the working cannula at the opening of the handle housing and a distal portion of the working cannula (para [0031]);
a therapeutic element (32) coupled to the distal portion of the working cannula (FIG. 2 for example);
an imaging cannula (15) external to the handle housing (FIG. 1 for example) and coupled to the working cannula externally of the handle housing via one or more couplers (36);
an imaging assembly disposed on the imaging cannula and configured to provide visualization of the therapeutic element (para [0027]); and
an articulating region (18) operably coupled to the imaging assembly and configured to articulate the imaging assembly relative to an axis of insertion of the working cannula into a nasal cavity (para [0048]), 

However, Weitzner does not teach the therapeutic element includes a cryo-ablation element.
With respect to claim 33, Saadat teaches a therapy and imaging system, the system comprising:
a handle (23) including a handle housing with an opening (FIG. 2, wherein the housing has an opening to connect to the proximal end of the shaft 27);
a working cannula (20) extending from the opening of the handle housing wherein an axis of the working cannula extends between a proximal portion of the working cannula at the opening of the handle housing and a distal portion of the working cannula (FIG. 2);
a cryo-ablation element (80/82) coupled ot the distal portion of the working cannula (FIG. 6A), wherein the cryo-ablation element is expandable from a deflated configuration to an expanded configuration (FIG. 6C,D), the cryo-ablation element including a support structure (82) with profile dimensions including (i) an axial dimension along the axis of the working cannula (FIG. 6B Y-Axis), (ii) a vertical dimension perpendicular to the axial dimension (FIG. 6C), and (iii) a lateral dimension perpendicular to the axial dimension and the vertical dimension (FIG. 6B, X-axis), the vertical dimension being greater than the lateral dimension (FIG. 6B,C).
an imaging cannula (126) external to the handle housing (FIG. 9 for example);
an imaging assembly disposed on the imaging cannula and configured to provide visualization of the therapeutic element (para [0073], FIG. 9); and
wherein the imaging assembly is dimensioned to fit within the profile dimensions of the looped support structure (FIG. 9 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Weitzner to utilize the looped therapeutic element of Saadat because Weitzner teaches the end effector can include any medical 
With respect to claim 54, Saadat teaches the therapeutic element further comprises an expandable structure (80) and the looped support structure is disposed in the expandable structure (FIG. 6D), and wherein the looped support structure has a rigidity that is suitable to maintain the flattened shape during insertion of the device in the nasal cavity (FIG. 6C for example).
With respect to claim 55, Saadat teaches another embodiment wherein the looped structure is formed from a wire (para [0158]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the wire looped structure so that the member maintains its configuration when pressed against a tissue surface (para [0158]).
With respect to claim 56, Saadat teaches the looped support structure is formed from a hollow tubular member (para [0157] for example).
With respect to claim 57, Weitzner teaches the one or more couplers are configured to allow articulation of the therapeutic element together with the imaging assembly when a force applied to the imaging cannula relative to the working cannula is below a threshold, and the one or more couplers are configured to allow the imaging attachment to move vertically, axially, laterally, and/or rotationally relative to the therapeutic element when the force applied to the imaging cannula relative to the working cannula is above the threshold (para [0039]).

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner (U.S. 2010/0016659) in view of Saadat (U.S. 2015/0164571) as applied to claim 1 above and further in view of Tognaccini et al. (U.S. 2009/0326318).
Weitzner in view of Saadat teaches a device as set forth above.  However, Weitzner in view of Saadat does not teach specifics of the movement of the endoscope.
With respect to claim 2, Tognaccini et al. teaches an analogous therapy and imaging device the articulating region is configured to vertically translate the imaging assembly so as to adjust a height of the imaging assembly relative to the axis of the cannula (FIG. 19).
With respect to claim 3, Tognaccini et al. teaches the articulating region is configured to adjust the height of the imaging assembly relative to the axis in a range from about 1 mm to about 10 mm (para [0092]).
With respect to claim 4, Tognaccini et al. teaches the articulating region is configured to axially translate the imaging assembly so as to adjust an axial position of the imaging assembly along the axis of the cannula (FIG. 19).
With respect to claim 5, Tognaccini et al. teaches the articulating region is configured to adjust the axial position in a range from about 5 mm to about 60 mm (para [0092]).
With respect to claim 6, Tognaccini et al. teaches the articulating region is configured to laterally translate the imaging assembly so as to adjust an angular position of the imaging assembly relative to a central axis of the imaging assembly (FIG. 19).
With respect to claim 7, Tognaccini et al. teaches the articulating region is configured to adjust the angular position of the imaging assembly relative to the central axis of the imaging assembly in a range from about 0 degrees to about 30 degrees (para [0092]).
That is, with respect to claims 3, 5, and 7, Tognaccini et al. teaches the range of motion of the imaging assembly is a result effective variable dependent on linkage lengths and maximum angles of the imaging device.  As such, it would have been obvious to one of ordinary skill in the art to modify these linkage lengths and maximum angles to achieve the claimed 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the imaging assembly of Weitzner in view of Saadat et al. to utilize the articulation as taught by Tognaccini et al. in order to provide an auxiliary view to an operator to assist the operator in performing a medical procedure on a patient using a system having articulatable instruments extending out of a distal end of an entry guide inserted through a single entry aperture in the patient (para [0010] of Tognaccini et al.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner (U.S. 2010/0016659) in view of Saadat (U.S. 2015/0164571) as applied to claim 1 above and further in view of Grossman (U.S. 2007/0179380).
Weitzner in view of Saadat teaches a device as set forth above.  However, Weitzner in view of Saadat does not teach rotationally translating the imaging assembly about the axis of the working cannula.
With respect to claim 9, Grossman teaches the articulating region is configured to rotationally translate the imaging assembly about the insertion axis of the cannula (at least in the configuration shown in FIG. 2B, 5B, for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the rotational translation of Grossman with the device of Weitzner in view of Saadat in order to allow access to a variety of tissue surfaces (para [0043] of Grossman).

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner (U.S. 2010/0016659) in view of Saadat (U.S. 2015/0164571) as applied to claim 1 above and further in view of Gambhir et al. (U.S. 2012/0088968).
Weitzner in view of Saadat teaches a device as set forth above.  However, Weitzner in view of Saadat does not teach a display.
With respect to claim 20, Gambhir et al. teaches an image display disposed at the proximal end of the device and operably coupled to the imaging assembly for visualization of the therapeutic element on the image display (para [0039]).
With respect to claim 21, Gambhir et al. teaches a display adaptor (234) disposed at a proximal end of the device and operably coupled to the imaging assembly.
With respect to claim 22, Gambhir et al. teaches a display coupled to the display adaptor for visualization of the therapeutic element on the display (para [0039]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Weitzner in view of Saadat to include a display as taught by Gambhir et al. in order to allow multiple people to easily visualize the images taken of the procedure site.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner (U.S. 2010/0016659) in view of Saadat (U.S. 2015/0164571) as applied to claim 24 above and further in view of Segawa (U.S. 2015/0190042).
Weitzner in view of Saadat teaches a device as set forth above.  However, Weitzner in view of Saadat does not teach a temperature control element.
With respect to claim 25, Segawa teaches an imaging assembly with a temperature control element (24) coupled to the imaging assembly (FIG. 1), the temperature control element configured to maintain the imaging assembly within an operating temperature range (para [0027]-) during activation of a therapeutic element (para [0017]).
.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner (U.S. 2010/0016659) in view of Saadat (U.S. 2015/0164571) as applied to claim 1 above and further in view of Makower (U.S. 2008/0119693).
Weitzner in view of Saadat teaches a device as set forth above.  However, Weitzner in view of Saadat does not teach one port configured to perform at least one operation selected from a group of operations consisting of: (i) direct a fluid or other agent into the nasal cavity and (ii) suction a fluid or other agent from the nasal cavity fluidly coupled to a lumen of the working cannula.
With respect to claim 31, Makower teaches another embodiment comprising at least one port configured to perform at least one operation selected from a group of operations consisting of: (i) direct a fluid or other agent into the nasal cavity and (ii) suction a fluid or other agent from the nasal cavity (FIG. 25).
Therefore, it would have been prima facie obvious to utilize the port configuration in order to allow for simultaneous irrigation and aspiration (para [0208] of Makower).
With respect to claim 32, Makower teaches the at least one port is disposed on the distal portion of the cannula and fluidly coupled to a lumen of the cannula (FIG. 25).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795